DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and all dependent claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “hydrofluoric acid cleaned chamber” is indefinite because it is not clear if a chamber cleaned with hydrofluoric acid is claimed or if a cleaning chamber using hydrofluoric acid is claimed. Applicant’s specification does not offer any explaining about the subject. Air knifes 510, 521 and 522 do not define enclosures since air is not a solid boundary.
In addition, applicant’s drawings do not show 3 different chambers, a chamber is defined as “a natural or artificial enclosed space or cavity” by the Merriam-Webster dictionary it must have an enclosed space, applicant’s claimed chambers do not have any enclosed spaces. a surface of a film treatment device provided by the embodiments of the present disclosure” and  “[0053] Based on the same inventive concept, an embodiment of the present disclosure also provides a film surface treatment device, as shown in FIG. 2, which may comprise a hydrofluoric acid etching chamber 100, a hydrofluoric acid cleaned chamber 200, an ozone oxidizing chamber 300, and a bearing pedestal 400, wherein an outlet 110 of the hydrofluoric acid etching chamber 100 is connected with an inlet 210 of the hydrofluoric acid cleaned chamber 200, an outlet 220 of the hydrofluoric acid cleaned chamber 200 is connected with an inlet 310 of the ozone oxidizing chamber 300, the bearing pedestal 400 penetrates through the hydrofluoric acid etching chamber 100 and the outlet 110 thereof, the hydrofluoric acid cleaned chamber 200 and the inlet 210 and outlet 220 thereof, and the ozone oxidizing chamber 300 and the inlet 310 thereof, and the bearing pedestal 400 is configured to bear a substrate on which a film is formed”. The drawings provided offer no details on the orientations of Figs 2 and 3, where is up and where is down, what angle the figures are portrayed from, is it side view or top view, and what are the baffles 610 for, is this a wet bath processing apparatus or a gas processing apparatus.  Air knifes 510, 521 and 522 do not define enclosures since air is not a solid boundary. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term enclosed space or cavity” The term is indefinite because the specification does not clearly redefine the term.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13-16, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinhardt et al. (US 2011/0079250 A1).
Regarding claims 1, 4-5, 13-16, Reinhardt discloses an improved method for post-texturing cleaning, surface conditioning, and rinsing silicon wafers or similar surfaces, with particular, although not exclusive, applicability in photovoltaic applications which includes cleaning the surfaces sequentially with dilute HF and dilute oxidizing rinse, particularly following texturing with concentrated HF/HNO3 and/or KOH. The method allows for the recycling of the oxidizing rinse in the dilute HF and other upstream rinse steps (abstract).

Note that the same types of steps 432, 434 and 452 are disclosed in Fig. 4 of Reinhardt.

Regarding claims 2-3, Reinhardt discloses [0024] The apparatus include an input conveyer 110, 210, or similar which bring the silicon 120, 220 or other materials to a linear transfer robot 125, 225 for conveying the silicon 120, 220 to the various baths and rinses. An output conveyer 130, 230 can be used to remove the silicon 120, 220 from the apparatus 100, 200 when the processing is complete. It will be understood by those of ordinary skill in the art that all the apparatus discussed would include exhaust means 170 at appropriate locations as well as means (not shown) conventionally used to introduce and remove the chemical baths and DIW rinses all of which could use cooled, ambient, or heated water, depending on the needs of the process. [0025] Further, it will be understood that rinsing can be accomplished by any of a variety of well-known methods, including cascade overflow, quick dump rinsing, and spray rinsing or any combination of these methods. Multiple cycles of these rinsing methods may be used, including full or partial dump rinsing cycles, all of which are well-known in the art. Processing can be dual sided; front and back surface or single sided; front or back surface only. The equipment used for this process can be in-line rollers, immersion, or any applicable 
As a result, it is expected that at least an inherent partial drying of the wafers occurs in the chemical inactive environmental air or gas every time the wafers are transferred from the various baths and/or rinses to the subsequent various baths and/or rinses including after said etching and before said cleaning or after said cleaning and before said oxidizing because during transfer no liquid is provided to the wafer, and as a result, drying starts when the liquid is removed during wafer transfer. Applicant did not claim any level of dryness required.
Regarding claims 6-12, the chambers of Reinhardt are all connected to each other through the linear transport robot space which connects the inlet of one chamber to the outlet of the next chamber and vice versa.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt et al. (US 2011/0079250 A1) in view of Kaneyama et al. (US 2007/0190437 A1)
Regarding claims 7-12 it is noted that Reinhardt is silent about air knifes.
Kaneyama discloses a substrate processing apparatus comprising a cleaning/drying processing block. [0288] A cleaning liquid supply pipe 331 is provided so as to pass through the motor 301, the rotation shaft 302, and the arm 303. The cleaning liquid supply pipe 331 has its one end connected to the two-fluid nozzle 310 and the other end connected to a cleaning liquid supply system (not shown) through a valve 332. By opening the valve 332, a cleaning liquid is supplied to the two-fluid nozzle 310 through the cleaning liquid supply pipe 331. Although pure water, for example, is used as the cleaning liquid in this example, the pure water may be replaced with any one of a predetermined resist solvent, a fluorine-based medical liquid, an ammonia/hydrogen peroxide mixture, a liquid used for an immersion method in an exposure device 17, hydrofluoric acid, sulfuric acid, and a sulfuric acid/hydrogen peroxide mixture. 
[0360] Although in the above-mentioned embodiment, the substrate W is subjected to the drying processing by a spin drying method, the substrate W may be also subjected to drying processing by other drying methods such as a reduced pressure drying method and an air knife drying method.
In other words Kaneyama discloses air knife drying methods are conventionally used in semiconductor processing equipment.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use air knife drying at the entrance and/or exit of every wet processing 
One of ordinary skill in the art would have been motivated to use air knife drying at the entrance and/or exit of every wet processing module of Reinhardt in order to dry the excess chemicals on the wafer from a preceding module or to dry the excess chemicals on the wafer going onto the next module, thereby avoiding cross contamination of the respective chemical baths.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713